DETAILED ACTION
Response to Amendment
The amendment filed 10/21/2021 has been entered. Claims 13-21 are currently pending in the application. Applicant’s amendments have not overcome the outstanding 102 rejections of claims 13-20, previously set forth in the Non-Final Office Action mailed 9/2/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisato et al (JP2015218621A).
Regarding claim 13, Hisato teaches a combustion chamber structure for an internal combustion engine (Figure 3) comprising: a recessed portion (10) formed in a pent roof surface of a cylinder head on an upstream side of a tumble flow with respect to a spark plug (6)(Paragraph 0013; Figure 3), wherein the recessed portion is formed in an intake side roof surface of the pent roof surface (Figure 3), and an ignition portion of the spark plug is located on an exhaust side roof surface side relative a cylinder axis (Figure 3 [the claim does not recite that the entire ignition portion of the spark plug is on the exhaust side relative to the “cylinder axis”, and is not even specific in defining the “cylinder axis” – there are an infinite number of axes within a cylinder]).
Regarding claim 14, the modified combustion chamber structure of Hisato discloses the invention of claim 13 as discussed above, and Hisato teaches that the tumble flow is a flow in a direction in which intake flowing into the combustion chamber flows along a wall surface of a cylinder on an exhaust side, a top surface of a piston, and a wall surface of the cylinder on an intake side in this order (See Figure 4; Paragraph 0014).
Regarding claim 15, the modified combustion chamber structure of Hisato discloses the invention of claim 13 as discussed above, and Hisato teaches that the recessed portion has an inclined surface inclined toward the spark plug on a side of the spark plug (Figure 3).
Regarding claim 16, the modified combustion chamber structure of Hisato discloses the invention of claim 15 as discussed above, and Hisato teaches that the inclined surface is inclined downward toward a tip side of the spark plug relative to a plane orthogonal to an axis of the spark plug (Figure 3).
Regarding claim 17, the modified combustion chamber structure of Hisato discloses the invention of claim 15 as discussed above, and Hisato teaches that the ignition portion of the spark plug is located on an extension of the inclined surface (Figure 3 [see the tip of the spark plug, which intersects an extension/tangent line drawn from the inclined surface of 10])
Regarding claim 18, the modified combustion chamber structure of Hisato discloses the invention of claim 13 as discussed above, and Hisato teaches that a maximum height position of the combustion chamber is located on the upstream side of the tumble flow with respect to the spark plug (Figure 3).
Regarding claim 19, the modified combustion chamber structure of Hisato discloses the invention of claim 18 as discussed above, and Hisato teaches that a center of the tumble flow is located on the upstream side of the tumble flow with respect to the spark plug (See center of tumble flow arc, passing through 10 in Figure 3, which is on the upstream side from spark plug 6).
Regarding claim 20, the modified combustion chamber structure of Hisato discloses the invention of claim 13 as discussed above, and Hisato teaches that the recessed portion and the spark plug are provided side by side in a direction parallel to a direction orthogonal to an engine crankshaft and the cylinder axis (See Figure 3, where the crankshaft runs parallel to the line passing through the center of each of the exhaust valves and the line passing through the center of each of the intake valves [intake valves are on the left side and exhaust valves are on the right side in Figure 3]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claim 13, the examiner respectfully submits that a cylinder has an infinite number of axes, so the axis in the claim needs to be specified in order to prevent the examiner from interpreting the “cylinder axis” as any axis within the cylinder space. Further, the claim also does not recite that the entire ignition portion is on the exhaust side relative to the axis. Figure 3 clearly shows that part of the ignition portion of the spark plug is on the exhaust side relative to the central longitudinal axis of the cylinder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747